Exhibit 10.1

ONCOR ELECTRIC DELIVERY COMPANY LLC

FOURTH AMENDED AND RESTATED

EXECUTIVE ANNUAL INCENTIVE PLAN

Plan Document

Effective as of January 1, 2015



--------------------------------------------------------------------------------

Contents

 

 

Third Amended and Restated Executive Annual Incentive Plan

 

Article I.

Purpose

  1   

Article II.

Definitions

  1   

Article III.

Eligibility and Participation

  3   

Article IV.

Establishment of Performance Goals

  3   

Article V.

Establishment of Awards

  3   

Article VI.

Determination of Individual Participant Awards and Application of Individual
Performance Modifier

  4   

Article VII.

Payment of Awards

  4   

Article VIII.

Termination of Employment and Partial Awards

  5   

Article IX.

Administrative Provisions

  6   

 

i



--------------------------------------------------------------------------------

ONCOR ELECTRIC DELIVERY COMPANY LLC

FOURTH AMENDED AND RESTATED EXECUTIVE ANNUAL INCENTIVE PLAN

Article I. Purpose.

The Oncor Electric Delivery Company LLC Fourth Amended and Restated Executive
Annual Incentive Plan (the “Plan”) is effective as of January 1, 2015. The Plan
provides for annual bonus incentive award opportunities for eligible
Participants payable in cash. The Plan amends and restates in its entirety the
Third Amended and Restated Executive Annual Incentive Plan effective as of
January 1, 2011.

The principal purposes of the Plan are to attract, motivate and retain key
employees; to align the interests of Participants and the Company by rewarding
performance that satisfies established performance goals; to motivate
Participant behaviors that drive successful results at the Company and
individual levels; and to support collaboration across essential organizational
interfaces.

Article II. Definitions.

When used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Additional Persons” means such other individuals who are not Executive
Officers, under the Plan, but who are senior officers and key employees
identified by the O&C Committee, in consultation with the Company CEO.

(b) “Award” means the amount payable to a Participant under this Plan for any
Plan Year, as determined in accordance with the terms of the Plan.

(c) “Base Salary” means the annualized base salary designated for the
Participant in the payroll records of the Company, prior to any deferrals, and
excluding any overtime pay, bonuses, incentive compensation, expense
reimbursements and fringe benefits of any kind for the applicable Plan Year.

(d) “Company” means Oncor Electric Delivery Company LLC, a Delaware limited
liability company, and its successors and assigns.

(e) “Company CEO” means the Chief Executive of the Company.

(f) “Disability” or “Disabled” means disability as determined under the EFH
Long-Term Disability Income Plan, or any successor plan covering Participants.

(g) “EBITDA” means Earnings Before Interest, Taxes, Depreciation and
Amortization, as defined by the O&C Committee.

(h) “Executive Officers” means the Company CEO and other Executive Officers, as
defined under the charter of the O&C Committee.

(i) “Executive Team” means the group of Executive Officers of the Company
referred to internally as the Executive Team.

(j) “Final Funding Percentage” means the percentage that is determined by the
O&C Committee for each Plan Year in accordance with Article V(C) of this Plan.

 

1



--------------------------------------------------------------------------------

(k) “Funding Trigger Percentage” means a percentage based on the amount or level
of attainment of the Threshold EBITDA, Target EBITDA and Superior EBITDA for a
particular Plan Year.

(l) “Individual Performance Modifier” means a percentage based on individual
Participant performance established by the O&C Committee for Executive Officers
and Additional Persons or the Executive Team for other Participants, in
accordance with Article IV, and used in determining a Participant’s Award. The
Individual Performance Modifier may be based on factors which include, without
limitation, Company financial or operational measures, individual management and
other goals, personal job objectives and competencies, the demonstration of team
building and support attributes, and general demeanor and behavior.

(m) “O&C Committee” means the Organization and Compensation Committee of the
Board of Directors of the Company.

(n) Operational Metric(s)” means the operational or other metrics that the O&C
Committee elects to apply in determining the Final Funding Percentage for a
particular Plan Year.

(o) “Operational Metric Funding Percentage” means a percentage established by
the O&C Committee based on the total amount or level of attainment of the
threshold, target, superior and/or other performance level measurement of the
Operational Metrics set by the O&C Committee for a particular Plan Year

(p) “Participant” means an individual who is an elected officer of the Company
having a title of vice president or above or who is designated as an Additional
Person and who is employed by the Company for a period of three full months
during the Plan Year.

(q) “Plan” means this Fourth Amended and Restated Executive Annual Incentive
Plan.

(r) “Plan Year” means the twelve (12) month period beginning each January 1 and
ending December 31.

(s) “Retirement” means termination of employment with the Company upon attaining
at least age 55, completing at least 15 years of accredited service, or
otherwise meeting the criteria for retiring under the EFH Retirement Plan, or a
successor plan.

(t) “Superior EBITDA” means the superior level amount of EBITDA established by
the O&C Committee for a particular Plan Year, achievement of which results in a
Funding Trigger Percentage of 150%.

(u) “Target Award” means an Award amount for an individual Participant equal to
a percentage of the Participant’s Base Salary, which is anticipated based on
target performance of the Company and individual Participant performance. The
Target Award shall be used in calculating an individual’s actual Award for a
Plan year.

(v) “Target EBITDA” means the target amount of EBITDA established by the O&C
Committee for a particular Plan Year, achievement of which results in a Funding
Trigger Percentage of 100%.

(w) “Target Incentive Pool” means the amount equal to the aggregate of the
Target Awards for all Participants, or a selected group of Participants, as the
context may require.

 

2



--------------------------------------------------------------------------------

(x) “Threshold EBITDA” means an amount of EBITDA established by the O&C
Committee, achievement of which is necessary to fund any awards under this Plan
for a given Plan Year and results in a Funding Trigger Percentage of 50%.

(y) “Total Weighted Operational Metric Funding Percentage” means a percentage
calculated by adding together the weighted Operational Metric Funding Percentage
for each Operational Metric in a given Plan Year. The weighted Operational
Metric Funding Percentage for each Operational Metric shall be determined by
multiplying the Operational Metric Funding Percentage by the weighted percentage
level assigned to such Operational Metric by the O&C Committee for a particular
Plan Year.

Article III. Eligibility and Participation.

All individuals who, as of the first day of a Plan Year, meet the definition of
a Participant hereunder, shall be eligible to participate in this Plan for such
Plan Year. Awards, if any, for individuals who become Participants during the
Plan Year or whose participation in this Plan is terminated during the Plan
Year, shall be determined under, and in accordance with, Article VIII hereof.
Participation in this Plan for any Plan Year shall not entitle an individual to
future participation.

Article IV. Establishment of Performance Goals.

For each Plan Year, the O&C Committee will establish: (i) the Threshold EBITDA,
(ii) the Target EBITDA, (iii) the Superior EBITDA, (iv) the Operational Metrics
and the applicable threshold, target, superior and/or other performance level
measurements for such Operational Metrics, (v) the weighting of each Operational
Metric to be used in calculating the Total Weighted Operational Metric Funding
Percentage, and (vi) the Target Award for Executive Officers and Additional
Persons. For each Plan Year, the Executive Team will determine the Target Award
for each Participant, other than for Executive Officers and Additional Persons.
Such determinations by the O&C Committee and the Executive Team shall be made at
such times and shall be based on such criteria as the O&C Committee and the
Executive Team shall determine, respectively, in their sole discretion. The O&C
Committee and the Executive Team shall each have full authority and discretion,
for any particular Plan Year, to modify at any time prior to the payout of the
Award, if any, for such Plan Year any of their respective determinations
hereunder, with respect to all Participants or any individual Participant,
including, without limitation, determinations which affect the calculation or
amount of Awards, the Final Funding Percentage or the Individual Performance
Modifier. Once determined, or modified, such determinations shall be
communicated to the affected Participants in such form and manner as the
Executive Team determines to be appropriate.

Article V. Establishment of Awards.

After the end of each Plan Year, the O&C Committee shall certify the amount or
level of the Company’s EBITDA and the Operational Metrics attained. The O&C
Committee shall also determine the Funding Trigger Percentage, the Total
Weighted Operational Metric Funding Percentage and the resulting Final Funding
Percentage for the Plan Year.

 

A. Determination of the Funding Trigger Percentage.

The Funding Trigger Percentage shall be determined based on the Company’s level
of attainment of EBITDA, as determined by the O&C Committee. Failure to achieve
the Threshold EBITDA level will result in no funding of awards under this Plan
for such Plan Year. Achievement of the Threshold EBITDA level will result in a
Funding Trigger Percentage of 50%. Achievement of the Target EBITDA level will
result in a Funding Trigger Percentage of 100%, with the achievement of an
EBITDA level over the Threshold EBITDA but less than the Target EBITDA resulting
in a Funding Trigger Percentage equal to the percentage of the Target EBITDA
achieved. Achievement of the Superior EBITDA level will result in a

 

3



--------------------------------------------------------------------------------

Funding Trigger Percentage of 150%, with the achievement of an EBITDA level over
the Target EBITDA level but less than the Superior EBITDA level resulting in a
Funding Trigger Percentage between 100%-150% based on the percentage of the
Superior EBITDA achieved.

 

B. Determination of the Total Weighted Operational Metric Funding Percentage.

If the Threshold EBITDA level is achieved, the Total Weighted Operational Metric
Funding Percentage shall be calculated. The Operational Metric Funding
Percentage for each Operational Metric shall be determined by the Company’s
level of achievement of each of the operational metrics set by the O&C Committee
for the Plan Year. Each Operational Metric Funding Percentage shall then be
multiplied by the weighting percentage of such Operational Metric as set by the
O&C Committee to determine a weighted Operational Metric Funding Percentage. The
weighted Operational Metric Funding Percentages shall be added together to
determine the Total Weighted Operational Metric Funding Percentage.

 

C. Determination of the Final Funding Percentage.

If EBITDA is above the Target EBITDA level, the Final Funding Percentage is
calculated by multiplying the Funding Trigger Percentage by the Total Weighted
Operational Metric Funding Percentage; provided, however, that if the product of
such calculation exceeds the Funding Trigger Percentage it shall be reduced to
the amount of the Funding Trigger Percentage. If EBITDA is at the Target EBITDA
level or between the Target EBITDA level and the Threshold EBITDA level, the
Final Funding Percentage is the lesser of the Funding Trigger Percentage or the
Total Weighted Operational Metric Funding Percentage.

Article VI. Determination of Individual Participant Awards and Application of
Individual Performance Modifier.

 

A. Determination of Individual Participant Awards.

Each Participant’s Award for a Plan Year will be determined after the end of
each Plan Year by multiplying the Participant’s Target Award by the Final
Funding Percentage; and multiplying such amount by the applicable Individual
Performance Modifier determined in accordance with Section VI.B. below. The O&C
Committee shall determine each Award for Executive Officers and Additional
Persons and the Executive Team shall determine each Award for other
Participants.

 

B. Application of Individual Performance Modifier.

(i) As described in Section VI.A. above, the amount determined by multiplying
the Participant’s Target Award by the Final Funding Percentage shall be adjusted
by applying the Individual Performance Modifier for each Participant in the sole
discretion of (a) the O&C Committee, in the case of Executive Officers or
Additional Persons, or (b) the Executive Team, in the case of all other
Participants.

(ii) The Participant’s Individual Performance Modifier shall be established by
the O&C Committee or the Executive Team, as applicable, in its sole discretion
within the range of plus fifty percent (+50%) and minus fifty percent (-50%), or
such other range as may be determined by the O&C Committee.

Article VII. Payment of Awards.

All Awards will be paid in the form of a lump sum cash payment to Participants
by March 15 of the year following the end of the Plan Year to which the Award
relates, subject to applicable tax withholding requirements.

 

4



--------------------------------------------------------------------------------

Article VIII. Termination of Employment and Partial Awards.

Participation in the Plan shall cease immediately upon a Participant’s
termination of employment with the Company for any reason (with or without
cause), including as a result of the Participant’s death, Disability,
Retirement, or transfer to an affiliate of the Company. However, the Participant
may be eligible for a partial award for the Plan Year in which termination of
employment occurs, in accordance with and subject to the provisions of Sections
VIII.B and VIII.C.

 

A. Resignation or Termination.

If a Participant voluntarily resigns his/her employment with the Company or is
terminated (with or without cause) by the Company for reasons other than death,
Disability or Retirement, such Participant shall forfeit any right to receive an
Award for the Plan Year in which such resignation or termination takes place, or
to receive in the future payment of an Award previously earned as of the prior
Plan Year end.

 

B. Death, Disability or Retirement.

Notwithstanding the foregoing, if a Participant dies, becomes Disabled or
retires during a Plan Year after having attained at least three (3) full months
of participation in the Plan during such Plan Year, the Participant, or the
Participant’s beneficiary in the case of the Participant’s death, may, in the
sole discretion of the Executive Team (or, in the case of a Participant who is
an Executive Officer or Additional Person, in the discretion of the O&C
Committee), be entitled to receive payment of a partial Award, prorated for the
number of months that the individual was a Participant during the Plan Year in
which such death, Disability or Retirement takes place. For purposes of applying
this proration, a month shall include each month during which the individual was
employed by the Company on the 15th day of such month prior to the individual’s
death, Disability or Retirement, as the case may be. Any such Award shall be
paid at the same time and in the same form that all other Awards are paid for
such Plan Year. The decisions of the Executive Team (or, in the case of a
Participant who is an Executive Officer or Additional Person, the decisions of
the O&C Committee) with respect to such Awards shall be final and binding on all
parties. For purposes of this provision, a Participant’s beneficiary shall be
his/her surviving spouse or, if he/she has no surviving spouse, his/her estate.

 

C. Transfers.

If a Participant (i) transfers employment to an affiliate of the Company after
having attained at least three (3) full months of participation in the Plan
during the Plan Year, and (ii) continues to be employed by an affiliate of the
Company through the remainder of the Plan Year, such individual shall, based on
criteria determined by the Executive Team in its sole discretion (or, in the
case of a Participant who is an Executive Officer or Additional Person, based on
criteria determined by the O&C Committee in its sole discretion), be entitled to
receive a partial Award hereunder, prorated on the basis of the number of months
such individual was employed by the Company during the Plan Year. For purposes
of applying this proration, a Participant shall be deemed to have been employed
by the Company for a month if such Participant was employed by the Company on
the 15th day of such month. Any such Award shall be paid at the same time and in
the same form that all other Awards are paid for such Plan Year under this Plan.
The decisions of the Executive Team (or, in the case of a Participant who is an
Executive Officer or Additional Person, the decisions of the O&C Committee) with
respect to such Awards shall be final and binding on all parties.

 

5



--------------------------------------------------------------------------------

Article IX. Administrative Provisions.

 

A. Administration.

The O&C Committee and its members, jointly with the Company CEO and any other
individual to whom the O&C Committee and the Company CEO have delegated their
responsibilities regarding the administration of this Plan, shall have full
authority, discretion and power necessary or desirable to administer and
interpret this Plan. Without in any way limiting the foregoing, all such
individuals shall have complete authority, discretion and power to:
(i) determine the Participants for each Plan Year; (ii) evaluate and determine
the performance of Participants; (iii) determine the Individual Performance
Modifier applicable to each Participant (iv) determine the amount of the Award
for each Participant; (v) interpret the provisions of this Plan and any other
documentation used in connection with this Plan, including documentation
specifying individual performance goals, Award opportunities and the like;
(vi) establish and interpret rules and procedures (written or by practice) for
the administration of the Plan; and (vii) make all other determinations and take
all other actions necessary or desirable for the administration or
interpretation of this Plan. All actions, decisions and interpretations of such
individuals shall be final, conclusive and binding on all parties.

 

B. No Right to Continued Employment.

Nothing in this Plan shall be deemed by implication, action or otherwise to
constitute a contract of employment, or otherwise to provide a Participant with
any right of continued employment or impose any limitation on any right of the
Company to terminate a Participant’s employment at any time.

 

C. No Assignment.

A Participant or Participant’s beneficiary shall have no right to anticipate,
alienate, sell, transfer, assign, pledge or encumber any right to receive any
Award made under the Plan, nor will any Participant or Participant’s beneficiary
have any lien on any assets of the Company, or any affiliate thereof, by reason
of any Award made under the Plan. No Award shall be in any manner subject to the
debts, contracts, liabilities, engagements, or torts of any Participant.

 

D. Withholding.

The Company shall have the right to deduct or withhold, or require a Participant
to remit to the Company, any taxes required by law to be withheld from Awards
made under this Plan.

 

E. Amendment of Plan.

The Plan may be amended, suspended or terminated at any time and from time to
time, by action of the O&C Committee, provided no such amendment, suspension or
termination adversely affects any Participant’s right to receive any amount to
which they have become entitled under the terms of this Plan prior to such
amendment, suspension or termination. In order to be effective, any amendment of
this Plan or any Award must be in writing. No oral statement, representation or
the like shall have the effect of amending or modifying this Plan or any Award,
or otherwise have any binding effect on the Company, the O&C Committee, the
Executive Team, or any individual who has been delegated authority by the O&C
Committee or the Executive Team to administer this Plan.

 

6



--------------------------------------------------------------------------------

F. No Obligation to Continue Plan.

The adoption of the Plan does not imply any commitment to continue to maintain
the Plan, or any modified version of the Plan, or any other plan for incentive
compensation, for any succeeding year.

 

G. Governing Law.

The Plan shall be construed in accordance with, and governed by, the laws of the
State of Texas, without regard to its conflicts of laws doctrine. Any disputes
arising under this Plan and any action to enforce any provisions hereof, shall
be maintained exclusively in the appropriate courts of Dallas County, Texas.

 

H. Severability.

In case any provision of the Plan shall be held illegal or void, such illegality
or invalidity shall not affect the remaining provisions of this Plan, but shall
be fully severable, and the Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.

 

I. No Funding.

All payments to be made hereunder shall be paid from the general assets of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts. No Participant shall
have any right, title, or interest whatsoever in or to any amounts under the
Plan prior to receipt. Nothing contained in the Plan, and no actions taken
pursuant to its provisions, shall create or be construed to create a trust or
fund of any kind, or a fiduciary relationship between the Company and any other
person. The rights of any Participant or beneficiary to any amounts hereunder
shall be no greater than those of an unsecured general creditor of the Company.

 

J. Limitation of Liability.

Except for their own gross negligence or willful misconduct regarding the
performance of the duties specifically assigned to them under, or their willful
breach of the terms of this Plan, the Company, the O&C Committee and its
members, the Executive Team and its members, and any other entity or individual
administering any aspect of this Plan shall be held harmless by the Participants
and their respective representatives, heirs, successors, and assigns, against
liability or losses occurring by reason of any act or omission under the Plan.

 

K. Successors.

This Plan may be assigned or transferred to, and shall be binding upon and shall
inure to the benefit of, any person, firm, corporation, or business entity which
at any time, whether by merger or purchase, or otherwise, acquires all or
substantially all of the assets, equity, or business of the Company.

Executed March 26, 2015, to be effective as of January 1, 2015.

 

Oncor Electric Delivery Company LLC By:

/s/ Deborah L. Dennis

Deborah L. Dennis Senior Vice President Human Resources and Corporate Affairs

 

7